


Exhibit 10.4

 

Original Plan approved by the Compensation Committee on 11/15/96

Amended and Restated Plan (prior version) approved and ratified by the
Compensation Committee on 3/22/04

Amended and Restated Plan (prior version) approved and ratified by the Board of
Directors on 3/23/04

Amended and Restated Plan (prior version) approved and ratified by the
Stockholders on 5/18/04

This Amended and Restated Plan approved by the Governance, Compensation and
Nominating Committee on

November 18, 2008, to be effective December 31, 2008

This Amended and Restated Plan approved by the Board of Directors on
November 18, 2008, to be effective

December 31, 2008

 

COMERICA INCORPORATED

 

AMENDED AND RESTATED

 

EMPLOYEE STOCK PURCHASE

 

PLAN

 

(AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2008)

 

--------------------------------------------------------------------------------


 

COMERICA INCORPORATED

AMENDED AND RESTATED

EMPLOYEE STOCK PURCHASE PLAN

 

TABLE OF CONTENTS

 

SECTION I — PURPOSE

 

1

 

 

 

SECTION II — DEFINITIONS

 

1

 

 

 

SECTION III — INTRODUCTION

 

4

 

 

 

SECTION IV — PARTICIPATION

 

5

 

 

 

SECTION V — CONTRIBUTIONS

 

5

 

 

 

SECTION VI — ACQUISITION OF CORPORATION SHARES

 

8

 

 

 

SECTION VII — RIGHTS WITH RESPECT TO SHARES HELD IN PLAN

 

8

 

 

 

SECTION VIII — WITHDRAWALS FROM PLAN

 

8

 

 

 

SECTION IX — MISCELLANEOUS PROVISIONS

 

9

 

 

 

SECTION X — EFFECTIVE DATE OF PLAN

 

11

 

--------------------------------------------------------------------------------


 


SECTION I -PURPOSE

 

The Board of Directors of Comerica Incorporated (the ACorporation@) believes
that the interests of the Corporation are served through share ownership of the
Corporation by its employees.  Such ownership strengthens the sense of identity
between the Corporation and its employees and furthers a unity of purpose among
the Corporation, its employees and its stockholders.  It is the purpose of this
Comerica Incorporated Amended and Restated Employee Stock Purchase Plan to
provide a convenient means through which employees of the Corporation and its
subsidiaries and affiliates may acquire shares in the Corporation.


 


SECTION II -DEFINITIONS

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below.


 


A.            “ACCOUNT” MEANS AN ACCOUNT ESTABLISHED FOR EACH PARTICIPANT UNDER
THE PLAN TO HOLD CORPORATION SHARES ACQUIRED FOR THE PARTICIPANT’S ACCOUNT WITH
PAYROLL WITHHOLDING CONTRIBUTIONS, OTHER PERMITTED CONTRIBUTIONS, SERVICE AWARD
CONTRIBUTIONS, MATCHING CONTRIBUTIONS, SHARE RETENTION CONTRIBUTIONS AND/OR
REINVESTED CASH DIVIDENDS.


 


B.            “BENEFICIARY(IES)” MEANS THE INDIVIDUAL(S) TO WHOM THE BALANCE OF
THE PARTICIPANT’S ACCOUNT  IS TO BE DISTRIBUTED IN THE EVENT ASSETS REMAIN IN
SUCH ACCOUNT AT THE TIME OF THE PARTICIPANT’S DEATH, OR BY WHOM ANY RIGHTS OF
THE PARTICIPANT, AFTER THE PARTICIPANT’S DEATH, MAY BE EXERCISED.


 


C.            “BENEFICIARY DESIGNATION FORM” MEANS THE FORM USED TO DESIGNATE
THE PARTICIPANT’S BENEFICIARY(IES), AS SUCH FORM MAY BE MODIFIED BY THE
COMMITTEE OR THE PLAN ADMINISTRATOR FROM TIME TO TIME.


 


D.            “BI-WEEKLY BASE PAY” MEANS THE GROSS AMOUNT OF CASH COMPENSATION A
PARTICIPANT RECEIVES DURING EACH BI-WEEKLY PAY PERIOD, INCLUDING, WITHOUT
LIMITATION, BASE PAY, INCENTIVE COMPENSATION PAID THROUGH THE MANAGEMENT
INCENTIVE PLAN, OR THROUGH A SPECIFIC BUSINESS UNIT INCENTIVE PLAN, REFERRAL
AWARDS, ROAR PAYMENTS, OVERTIME, SHIFT DIFFERENTIAL AND COMMISSIONS, LUMP SUM
MERIT BONUSES (EFFECTIVE AS OF JANUARY 22, 1999) AND/OR SUCH OTHER PAYMENTS AS
THE COMMITTEE OR THE PLAN ADMINISTRATOR MAY DETERMINE APPROPRIATE FROM TIME TO
TIME FOR SUCH PURPOSES.  BI-WEEKLY BASE PAY SHALL NOT INCLUDE ANY AMOUNT WHICH
IS DEFERRED UNDER THE DEFERRED COMPENSATION PLAN(S).


 


E.             “BOARD” MEANS THE BOARD OF DIRECTORS OF COMERICA INCORPORATED.


 


F.             “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  ALL
REFERENCES TO SECTIONS OF THE CODE SHALL BE DEEMED TO REFER TO ANY SUCCESSOR
PROVISIONS TO SUCH SECTIONS.


 


G.            “COMMITTEE” MEANS THE COMMITTEE APPOINTED BY THE BOARD TO
ADMINISTER THE PLAN AS PROVIDED HEREIN.  UNLESS OTHERWISE DETERMINED BY THE
BOARD, THE GOVERNANCE, COMPENSATION AND NOMINATING COMMITTEE OF THE BOARD SHALL
BE THE COMMITTEE.

 

1

--------------------------------------------------------------------------------



 


H.            “CORPORATION” MEANS COMERICA INCORPORATED, A DELAWARE
CORPORATION.  FOR PURPOSES OF PLAN PROVISIONS RELATING TO ELIGIBILITY TO
PARTICIPATE OR RECEIVE OR MAKE CONTRIBUTIONS, IT SHALL ALSO INCLUDE SUBSIDIARIES
AND AFFILIATES OF THE CORPORATION.


 


I.              “CORPORATION SHARES” MEANS SHARES OF $5.00 PAR VALUE COMMON
STOCK OF THE CORPORATION.


 


J.             “CUSTODIAN BANK” MEANS COMERICA BANK, A TEXAS BANKING
ASSOCIATION, OR SUCH OTHER INSTITUTION AS MAY BE APPOINTED BY THE CORPORATION TO
HOLD CORPORATION SHARES IN ACCOUNTS OF PARTICIPANTS UNDER THE PLAN.


 


K.            “DEFERRED COMPENSATION PLAN(S)” MEANS THE 1999 COMERICA
INCORPORATED DEFERRED COMPENSATION PLAN, TOGETHER WITH ANY AND ALL AMENDMENTS,
RESTATEMENTS AND/OR MODIFICATIONS THEREOF, AND/OR THE 1999 COMERICA INCORPORATED
AMENDED AND RESTATED COMMON STOCK DEFERRED INCENTIVE AWARD PLAN, TOGETHER WITH
ANY AND ALL AMENDMENTS, RESTATEMENTS AND/OR MODIFICATIONS THEREOF, OR ANY PLAN
ADOPTED BY THE CORPORATION AS A SUCCESSOR TO THE FOREGOING.


 


L.             “DISABILITY” HAS THE MEANING SET FORTH IN SECTION V(D) HEREOF.


 


M.           “EMPLOYEE” MEANS AN INDIVIDUAL WHO RENDERS SERVICE TO THE
CORPORATION OR ONE OF ITS SUBSIDIARIES OR AFFILIATES AS A COMMON LAW EMPLOYEE OR
OFFICER.


 


N.            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


O.            “MANAGEMENT INCENTIVE PLAN” MEANS THE AMENDED AND RESTATED
COMERICA INCORPORATED MANAGEMENT INCENTIVE PLAN, TOGETHER WITH ANY AND ALL
AMENDMENTS, RESTATEMENTS AND/OR MODIFICATIONS THEREOF, OR ANY PLAN ADOPTED BY
THE CORPORATION AS A SUCCESSOR TO THE FOREGOING.


 


P.             “MATCHING CONTRIBUTION” MEANS, SUBJECT TO THE LIMITATIONS OF
SECTION V(C) HEREOF, A CONTRIBUTION BY THE CORPORATION, THE GROSS AMOUNT OF
WHICH SHALL EQUAL 15% OF THE AGGREGATE AMOUNT OF PAYROLL WITHHOLDING
CONTRIBUTIONS, SERVICE AWARD CONTRIBUTIONS AND/OR OTHER PERMITTED CONTRIBUTIONS
MADE DURING THE PREVIOUS QUARTER.  THE MATCHING CONTRIBUTION, NET OF ALL
APPLICABLE WITHHOLDING AND DEDUCTIONS, SHALL BE USED TO PURCHASE CORPORATION
SHARES.


 


Q.            “OTHER PERMITTED CONTRIBUTION” MEANS A NON-PERIODIC CONTRIBUTION
OF A PARTICIPANT TO THE PLAN PURSUANT TO GUIDELINES APPROVED BY THE COMMITTEE OR
THE PLAN ADMINISTRATOR FROM TIME TO TIME.


 


R.            “PARTICIPANT” MEANS AN EMPLOYEE OR FORMER EMPLOYEE WHO HAS AN
ACCOUNT UNDER THE PLAN.


 


S.             “PAYROLL WITHHOLDING CONTRIBUTION” MEANS A CONTRIBUTION OF A
PARTICIPANT UNDER THE PLAN EQUAL TO THE PERCENTAGE OF THE PARTICIPANT’S GROSS
BI-WEEKLY BASE PAY SUCH PARTICIPANT

 

2

--------------------------------------------------------------------------------


 


HAS ELECTED TO CONTRIBUTE TO THE PLAN; PROVIDED, HOWEVER, THAT IN THE EVENT THE
PARTICIPANT’S PAY, LESS ALL APPLICABLE WITHHOLDING AND DEDUCTIONS, IS LESS THAN
THE AMOUNT OF HIS OR HER ELECTED CONTRIBUTION, THE CONTRIBUTION SHALL BE REDUCED
SO AS NOT TO EXCEED 100% OF THE PARTICIPANT’S NET PAY. PAYROLL WITHHOLDING
CONTRIBUTIONS SHALL BE WITHHELD BY THE CORPORATION AND FORWARDED TO THE
CUSTODIAN BANK, WHICH SHALL UTILIZE SUCH CONTRIBUTIONS TO PURCHASE CORPORATION
SHARES FOR ALLOCATION TO THE EMPLOYEE=S ACCOUNT IN ACCORDANCE WITH THE
PROVISIONS OF THE PLAN.


 


T.            “PLAN” MEANS THE COMERICA INCORPORATED AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH HEREIN AND AS HEREINAFTER AMENDED
AND/OR RESTATED FROM TIME TO TIME.


 


U.            “PLAN ADMINISTRATOR” MEANS, UNLESS DETERMINED OTHERWISE BY THE
BOARD OR THE COMMITTEE, THE CHIEF HUMAN RESOURCES OFFICER (OR, IF NO INDIVIDUAL
IS THE CHIEF HUMAN RESOURCES OFFICER, THEN THE DESIGNATED ACTING CHIEF HUMAN
RESOURCES OFFICER).


 


V.            “PLAN YEAR” MEANS THE FISCAL YEAR ON WHICH THE RECORDS OF THE PLAN
ARE KEPT, WHICH SHALL BE THE CALENDAR YEAR; PROVIDED, HOWEVER, THAT THE FIRST
PLAN YEAR SHALL BE THE PERIOD COMMENCING APRIL 1, 1997 AND ENDING DECEMBER 31,
1997.


 


W.           “REINVESTED CASH DIVIDENDS” MEANS CASH DIVIDENDS PAID ON
CORPORATION SHARES ALLOCATED TO A PARTICIPANT’S ACCOUNT WHICH ARE UTILIZED TO
PURCHASE ADDITIONAL CORPORATION SHARES FOR SUCH PARTICIPANT’S ACCOUNT.


 


X.            “RETIREMENT” HAS THE MEANING SET FORTH IN SECTION V(D) HEREOF.


 


Y.            “SECTION 16 INSIDER” MEANS ANY PARTICIPANT WHO IS DESIGNATED BY
THE CORPORATION AS A REPORTING PERSON UNDER SECTION 16 OF THE EXCHANGE ACT.


 


Z.            “SERVICE AWARD” MEANS A DISCRETIONARY AWARD, IN THE FORM OF A
SERVICE AWARD CONTRIBUTION, MADE BY THE CORPORATION IN RECOGNITION OF AN
EMPLOYEE=S SERVICE TO THE CORPORATION.


 


AA.        “SERVICE AWARD CONTRIBUTION” MEANS A DISCRETIONARY CONTRIBUTION BY
THE CORPORATION TO BE ALLOCATED TO A PARTICIPANT’S ACCOUNT IN RECOGNITION OF AN
EMPLOYEE=S SERVICE TO THE CORPORATION.  THE SERVICE AWARD CONTRIBUTION, NET OF
ANY APPLICABLE WITHHOLDING AND DEDUCTIONS, SHALL BE USED TO PURCHASE CORPORATION
SHARES.


 


BB.          “SHARE RETENTION CONTRIBUTION” MEANS, SUBJECT TO FULFILLMENT OF THE
REQUIREMENTS IN SECTION V(D) HEREOF, A CONTRIBUTION BY THE CORPORATION TO BE
ALLOCATED TO A PARTICIPANT’S ACCOUNT IN A PLAN YEAR EQUAL TO 5% OF THE AMOUNT OF
PAYROLL WITHHOLDING CONTRIBUTIONS, SERVICE AWARD CONTRIBUTIONS AND/OR OTHER
PERMITTED CONTRIBUTIONS MADE TO SUCH PARTICIPANT’S ACCOUNT IN THE FIRST OF THE
TWO IMMEDIATELY PRECEDING PLAN YEARS AS SET FORTH IN SECTION V(D).  SHARE
RETENTION CONTRIBUTIONS SHALL BE UTILIZED TO PURCHASE ADDITIONAL CORPORATION
SHARES FOR THE PARTICIPANT’S ACCOUNT.

 

3

--------------------------------------------------------------------------------


 


CC.          “TWO-PLAN-YEAR-PERIOD” MEANS THE TWO PLAN YEARS IMMEDIATELY
PRECEDING THE PLAN YEAR IN WHICH A SHARE RETENTION CONTRIBUTION IS MADE.


 


SECTION III - INTRODUCTION


 


A.            ADMINISTRATION.  THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE;
PROVIDED, HOWEVER, THAT THE BOARD SHALL HAVE THE AUTHORITY TO EXERCISE ANY AND
ALL DUTIES AND RESPONSIBILITIES ASSIGNED TO THE COMMITTEE UNDER THE PLAN.  THE
COMMITTEE MAY DELEGATE ALL OR ANY PORTION OF ITS RESPONSIBILITIES AND POWERS TO
ANY ONE OR MORE OF ITS MEMBERS AND MAY DELEGATE ALL OR ANY PART OF ITS
RESPONSIBILITIES AND POWERS TO ANY PERSON OR PERSONS SELECTED BY IT, INCLUDING,
WITHOUT LIMITATION, THE PLAN ADMINISTRATOR.  IN ADDITION, UNLESS DETERMINED
OTHERWISE BY THE BOARD OR COMMITTEE, THE PLAN ADMINISTRATOR SHALL HANDLE THE
DAY-TO-DAY ADMINISTRATION OF THE PLAN.  THE PLAN ADMINISTRATOR MAY EMPLOY
ACCOUNTANTS, LEGAL COUNSEL AND ANY OTHER EXPERTS HE OR SHE DEEMS ADVISABLE TO
ASSIST IN THE ADMINISTRATION OF THE PLAN.


 


B.            CORPORATION SHARES.  THE AGGREGATE NUMBER OF CORPORATION SHARES
WHICH MAY BE PURCHASED, OR AWARDED AS SERVICE AWARD CONTRIBUTIONS, UNDER THE
PLAN SHALL NOT EXCEED 5,000,000.


 


C.            ADJUSTMENTS.  IN THE EVENT THE NUMBER OF OUTSTANDING CORPORATION
SHARES CHANGES AS A RESULT OF ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION,
MERGER, CONSOLIDATION, REORGANIZATION, COMBINATION, OR EXCHANGE OF SHARES,
SPLIT-UP, SPLIT-OFF, SPIN-OFF, LIQUIDATION OR OTHER SIMILAR CHANGE IN
CAPITALIZATION, OR ANY DISTRIBUTION MADE TO HOLDERS OF CORPORATION SHARES OTHER
THAN CASH DIVIDENDS, THE NUMBER OF CORPORATION SHARES THAT MAY BE PURCHASED, OR
AWARDED AS SERVICE AWARD CONTRIBUTIONS, UNDER THE PLAN SHALL BE AUTOMATICALLY
ADJUSTED, AND THE COMMITTEE SHALL BE AUTHORIZED TO MAKE SUCH OTHER EQUITABLE
ADJUSTMENTS AS IT DEEMS NECESSARY SO THAT THE VALUE OF THE INTEREST OF THE
PARTICIPANTS SHALL NOT BE DECREASED BY REASON OF THE OCCURRENCE OF SUCH EVENT. 
ANY SUCH ADJUSTMENT SHALL BE DEEMED CONCLUSIVE AND BINDING ON THE CORPORATION,
EACH PARTICIPANT, HIS OR HER BENEFICIARIES AND ALL OTHER INTERESTED PARTIES.


 


D.            SUPPLEMENTS.  FROM TIME TO TIME, SUPPLEMENTS MAY BE ATTACHED BY
AMENDMENT TO AND FORM A PART OF THIS PLAN AND SHALL BE GIVEN THE SAME EFFECT
THAT SUCH PROVISION WOULD HAVE IF IT WAS INCORPORATED WITHIN THE BASIC TEXT OF
THE PLAN.  SUCH SUPPLEMENTS MAY MODIFY OR SUPPLEMENT THE PROVISIONS OF THE PLAN
AS THEY APPLY TO PARTICULAR GROUPS OF EMPLOYEES OR GROUPS OF PARTICIPANTS, SHALL
SPECIFY THE PERSONS AFFECTED BY SUCH SUPPLEMENTS AND SHALL SUPERSEDE THE OTHER
PROVISIONS OF THE PLAN TO THE EXTENT NECESSARY TO ELIMINATE INCONSISTENCIES
BETWEEN THE PLAN PROVISIONS AND THE PROVISIONS OF SUCH SUPPLEMENTS.


 


E.             NON-RESIDENT ALIENS.  WITH RESPECT TO NON-RESIDENT ALIEN
EMPLOYEES, THE COMMITTEE OR PLAN ADMINISTRATOR MAY ADOPT ONE OR MORE SETS OF
PROCEDURES AND PROVISIONS, WHICH MAY BE DIFFERENT THAN THOSE INCLUDED IN THIS
PLAN FOR OTHER PARTICIPANTS, WITH EACH SET OF PROCEDURES AND PROVISIONS APPLYING
TO SOME OR ALL OF SUCH NON-RESIDENT ALIEN EMPLOYEES, AS DETERMINED BY THE
COMMITTEE IN ITS SOLE DISCRETION OR THE PLAN ADMINISTRATOR IN HIS OR HER SOLE
DISCRETION, IN ORDER TO COMPLY WITH THE APPLICABLE LAWS OF THE RESPECTIVE
JURISDICTION(S) IN WHICH

 

4

--------------------------------------------------------------------------------


 


SUCH NON-RESIDENT ALIEN EMPLOYEES LIVE OR WORK AND/OR TO TAKE INTO ACCOUNT OTHER
LEGAL, TAX, ACCOUNTING AND SIMILAR ISSUES ARISING BY VIRTUE OF THE PARTICIPATION
OF SUCH NON-RESIDENT ALIEN EMPLOYEES.  THE ADOPTION OF ANY SUCH PROCEDURES AND
PROVISIONS SHALL NOT BE DEEMED AN AMENDMENT TO THIS PLAN.


 


F.             APPLICABLE LAW.  TO THE EXTENT NOT PREEMPTED BY THE LAWS OF THE
UNITED STATES, THE LAWS OF THE STATE OF DELAWARE SHALL BE THE CONTROLLING LAW IN
ALL MATTERS RELATING TO THIS PLAN.


 


SECTION IV - PARTICIPATION


 


A.            ELIGIBILITY.  ANY PERSON WHO IS OR BECOMES AN EMPLOYEE MAY
COMMENCE PARTICIPATION IN THE PLAN AS SOON AS ADMINISTRATIVELY FEASIBLE ON OR
SUBSEQUENT TO SUCH INDIVIDUAL’S DATE OF HIRE; PROVIDED, HOWEVER, THAT FOR
PURPOSES OF THE PLAN, THE COMMITTEE OR THE PLAN ADMINISTRATOR MAY EXCLUDE FROM
ELIGIBILITY NON-RESIDENT ALIENS (OR CLASSES OF NON-RESIDENT ALIENS), IF ANY, IF
THE REQUIREMENTS OF LOCAL LAW, RULES OR REGULATIONS, INCLUDING WITHOUT
LIMITATION, THE TAX, LABOR, ACCOUNTING OR SECURITIES LAWS, RULES, REGULATIONS OR
CONSEQUENCES, MAKE PARTICIPATION BY SUCH NON-RESIDENT ALIENS (OR CLASS(ES) OF
NON-RESIDENT ALIENS) IMPRACTICAL, AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION OR THE PLAN ADMINISTRATOR IN HIS OR HER SOLE DISCRETION.


 


B.            ENROLLMENT.  ENROLLMENT IN THE PLAN SHALL BE ACCOMPLISHED BY SUCH
PROCEDURES AS ARE ESTABLISHED BY THE COMMITTEE OR THE PLAN ADMINISTRATOR FROM
TIME TO TIME.  UNLESS DETERMINED OTHERWISE BY THE COMMITTEE OR THE PLAN
ADMINISTRATOR, PAYROLL WITHHOLDING CONTRIBUTIONS WILL COMMENCE AS OF THE FIRST
PAY PERIOD WHICH BEGINS NOT LESS THAN TEN DAYS FOLLOWING A PARTICIPANT’S
COMMUNICATION OF INSTRUCTIONS TO COMMENCE SUCH CONTRIBUTIONS.  OTHER PERMITTED
CONTRIBUTIONS WILL BE MADE AS SOON AS IS ADMINISTRATIVELY FEASIBLE, AS
DETERMINED BY THE COMMITTEE OR THE PLAN ADMINISTRATOR, FOLLOWING THE
CORPORATION=S RECEIPT OF INSTRUCTIONS TO COMMENCE SUCH CONTRIBUTIONS.


 


C.            ELECTION CHANGES.  A PARTICIPANT MAY INCREASE, DECREASE, CEASE OR
RESUME THE AMOUNT OF HIS OR HER PAYROLL WITHHOLDING CONTRIBUTIONS BY
COMMUNICATING FURTHER INSTRUCTIONS PURSUANT TO SUCH PROCEDURES AS ARE
ESTABLISHED BY THE COMMITTEE OR THE PLAN ADMINISTRATOR FROM TIME TO TIME. 
ELECTION CHANGES SHALL BECOME EFFECTIVE AS SOON AS ADMINISTRATIVELY FEASIBLE
AFTER INSTRUCTIONS HAVE BEEN PROPERLY COMMUNICATED.  THERE SHALL BE NO
LIMITATION ON THE NUMBER OF ELECTION CHANGES A PARTICIPANT MAY MAKE.  A
DISCONTINUANCE OF CONTRIBUTIONS IN AND OF ITSELF SHALL NOT CONSTITUTE A
WITHDRAWAL FROM THE PLAN.


 


SECTION V - CONTRIBUTIONS


 


A.            PAYROLL WITHHOLDING CONTRIBUTIONS.  ANY PAYROLL WITHHOLDING
CONTRIBUTION SHALL EQUAL AT LEAST 0.5% BUT NOT EXCEED 100% OF A PARTICIPANT’S
BI-WEEKLY BASE PAY, NET OF ALL OTHER APPLICABLE WITHHOLDING AND DEDUCTIONS. THE
CORPORATION SHALL REMIT THESE CONTRIBUTIONS TO THE CUSTODIAN BANK PROMPTLY.

 

5

--------------------------------------------------------------------------------

 


B.            OTHER PERMITTED CONTRIBUTIONS.  A PARTICIPANT MAY MAKE OTHER
PERMITTED CONTRIBUTIONS IN A SINGLE SUM AT SUCH TIME OR TIMES PERMITTED BY THE
COMMITTEE OR THE PLAN ADMINISTRATOR.


 


C.            MATCHING CONTRIBUTIONS.  THE CORPORATION SHALL MAKE A MATCHING
CONTRIBUTION EQUAL TO 15% OF THE PAYROLL WITHHOLDING CONTRIBUTIONS, SERVICE
AWARD CONTRIBUTIONS AND/OR OTHER PERMITTED CONTRIBUTIONS MADE BY, OR ON BEHALF
OF, EACH PARTICIPANT DURING ANY CALENDAR QUARTER, PROVIDED THERE HAVE BEEN NO
WITHDRAWALS FROM THE PARTICIPANT’S ACCOUNT DURING SUCH QUARTER.  MATCHING
CONTRIBUTIONS WILL NOT BE MADE WITH RESPECT TO SHARE RETENTION CONTRIBUTIONS. 
IN ADDITION, MATCHING CONTRIBUTIONS WILL NOT BE MADE WITH RESPECT TO PAYROLL
WITHHOLDING CONTRIBUTIONS, SERVICE AWARD CONTRIBUTIONS AND/OR OTHER PERMITTED
CONTRIBUTIONS MADE DURING ANY PLAN YEAR TO THE EXTENT SUCH CONTRIBUTIONS EXCEED
$25,000 IN THE AGGREGATE.  MATCHING CONTRIBUTIONS WILL BE MADE AT OR AFTER THE
END OF EACH CALENDAR QUARTER, BUT IN NO EVENT LATER THAN THE MARCH 15TH OF THE
PLAN YEAR IMMEDIATELY FOLLOWING THE END OF THE APPLICABLE CALENDAR QUARTER. 
MATCHING CONTRIBUTIONS SHALL BE NET OF ALL APPLICABLE WITHHOLDING AND
DEDUCTIONS.  A PARTICIPANT SHALL BE ELIGIBLE TO RECEIVE A MATCHING CONTRIBUTION
WITH RESPECT TO A CALENDAR QUARTER IF THERE HAVE BEEN NO WITHDRAWALS DURING SUCH
QUARTER, EVEN IF THE PARTICIPANT’S EMPLOYMENT TERMINATED DURING SUCH QUARTER FOR
ANY REASON.


 


D.            SHARE RETENTION CONTRIBUTIONS.  SUBJECT TO THE CONDITIONS AND
LIMITATIONS OF THIS SECTION V(D), THE CORPORATION SHALL ALLOCATE SHARE RETENTION
CONTRIBUTIONS TO THE ACCOUNTS OF THOSE PARTICIPANTS WHO QUALIFY THEREFOR. 
SUBJECT TO THE CONDITIONS AND LIMITATIONS OF THIS SECTION V(D), A PARTICIPANT
SHALL QUALIFY FOR A SHARE RETENTION CONTRIBUTION IN A PLAN YEAR IF THE
PARTICIPANT IS EMPLOYED ON THE LAST DAY OF THE RELEVANT TWO-PLAN-YEAR-PERIOD,
AND IF, DURING SUCH TWO-PLAN-YEAR-PERIOD, THERE HAS NOT BEEN A WITHDRAWAL OF ANY
OF THE FOLLOWING:


 


(I)            PAYROLL WITHHOLDING CONTRIBUTIONS, SERVICE AWARD CONTRIBUTIONS OR
OTHER PERMITTED CONTRIBUTIONS MADE DURING SUCH PERIOD;


 


(II)           MATCHING CONTRIBUTIONS MADE DURING SUCH PERIOD;


 


(III)          CORPORATION SHARES PURCHASED WITH ANY CONTRIBUTIONS REFERRED TO
IN TO SECTION V(D)(I) OR (II); OR


 


(IV)          CORPORATION SHARES PURCHASED WITH DIVIDENDS PAID WITH RESPECT TO
ANY SHARES REFERRED TO IN SECTION V(D)(III).

 

Share Retention Contributions will not be made with respect to Matching
Contributions.  In addition, Share Retention Contributions will not be made with
respect to Payroll Withholding Contributions, Service Award Contributions and/or
Other Permitted Contributions made during any Plan Year to the extent such
contributions exceed $25,000 in the aggregate.  Except as otherwise provided
herein, Share Retention Contributions shall be made as soon as reasonably
practicable after the first day of the Plan Year following a
Two-Plan-Year-Period, but in no event later than the March 15th of the Plan Year
immediately following the end of the Two-Plan-Year-Period. Share Retention
Contributions shall be net of all applicable withholding and deductions.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Section V(D) to the contrary, a Participant
whose employment terminates by reason of Retirement, death or Disability prior
to the end of a Two-Plan-Year-Period shall be eligible to receive a Share
Retention Contribution with respect to such partial Two-Plan-Year-Period
(consisting of the Plan Year during which the Participant’s employment so
terminates and the immediately preceding Plan Year) if and only if there have
been no withdrawals during such period (prior to termination of employment). 
The Share Retention Contribution made on behalf of any such eligible terminated
Participant with respect to such period shall be prorated based on the number of
days during the final Plan Year that the Participant was employed and shall be
net of all applicable withholding and deductions.   Notwithstanding any
provision herein to the contrary, the Share Retention Contribution made on
behalf of any such eligible terminated Participant shall be made as soon as
reasonably practicable, but not later than the March 15th, after the first day
of the Plan Year following the Plan Year that includes the Participant’s
Retirement, death or Disability.

 

For purposes of this Section V(D), a Participant’s employment shall be
considered to have terminated by reason of Retirement if he or she terminates
employment with eligibility for, and elects to commence receipt of, an early or
normal retirement benefit under a tax-qualified defined benefit retirement plan
maintained by the Corporation, and a Participant’s employment shall be
considered to have terminated by reason of Disability if he or she terminates
employment with eligibility for, and is awarded, disability benefits under a
long-term disability plan maintained by the Corporation.(1)

 


E.             SERVICE AWARD CONTRIBUTIONS.  THE CORPORATION MAY MAKE SERVICE
AWARD CONTRIBUTIONS TO THE ACCOUNTS OF THOSE EMPLOYEES WHOM IT WISHES TO
RECOGNIZE FOR SERVICE TO THE CORPORATION.  SERVICE AWARD CONTRIBUTIONS ARE MADE
AT THE DISCRETION OF THE CORPORATION.  ALL CORPORATION SERVICE AWARDS RELATED TO
CORPORATION SHARES SHALL BE MADE UNDER THIS PLAN THROUGH SUCH SERVICE AWARD
CONTRIBUTIONS.


 


F.             ASSIGNMENT OF RIGHTS UNDER THE PLAN.  UNLESS OTHERWISE DETERMINED
BY THE COMMITTEE, A PARTICIPANT’S ACCOUNT SHALL NOT BE TRANSFERABLE BY A
PARTICIPANT OTHERWISE THAN BY WILL OR BY THE LAWS OF INTESTACY; PROVIDED,
HOWEVER, THAT, A PARTICIPANT MAY, IN ACCORDANCE WITH SECTION IX(A) AND IN THE
MANNER ESTABLISHED BY THE COMMITTEE, DESIGNATE ONE OR MORE BENEFICIARIES TO
EXERCISE THE RIGHTS OF THE PARTICIPANT AND TO RECEIVE ANY PROPERTY PAYABLE OR
DISTRIBUTABLE WITH RESPECT TO SUCH PARTICIPANT’S ACCOUNT UPON THE DEATH OF THE
PARTICIPANT.  EXCEPT AS OTHERWISE SET FORTH IN THE PLAN, DURING THE
PARTICIPANT’S LIFETIME, ONLY THE PARTICIPANT (OR, IF PERMISSIBLE UNDER
APPLICABLE LAW, THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE) MAY MAKE
ELECTIONS OR WITHDRAWALS WITH RESPECT TO SUCH PARTICIPANT’S ACCOUNT.  UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE, A PARTICIPANT’S ACCOUNT, OR RIGHTS WITH
RESPECT TO SUCH ACCOUNT, MAY NOT BE PLEDGED, ALIENATED, ATTACHED OR OTHERWISE
ENCUMBERED, AND ANY PURPORTED PLEDGE,

 

--------------------------------------------------------------------------------


(1) PLEASE NOTE THAT DETERMINATION OF DISABILITY AND AWARD OF DISABILITY
BENEFITS MAY OCCUR RETROACTIVELY LONG AFTER THE PARTICIPANT’S EMPLOYMENT
TERMINATION DATE AND AFTER THE DATE THAT SHARE RETENTION CONTRIBUTION
DETERMINATIONS WERE OTHERWISE MADE FOR THE RELEVANT PLAN YEAR.

 

7

--------------------------------------------------------------------------------



 


ALIENATION, ATTACHMENT OR ENCUMBRANCE THEREOF SHALL BE VOID AND UNENFORCEABLE
AGAINST THE CORPORATION OR ANY OF ITS SUBSIDIARIES OR AFFILIATES.


 


SECTION VI - ACQUISITION OF CORPORATION SHARES


 


A.            APPLICATION OF CURRENT CONTRIBUTIONS.  AS SOON AS REASONABLY
PRACTICABLE FOLLOWING ITS RECEIPT OF PAYROLL WITHHOLDING CONTRIBUTIONS, OTHER
PERMITTED CONTRIBUTIONS, SERVICE AWARD CONTRIBUTIONS, MATCHING CONTRIBUTIONS
AND/OR SHARE RETENTION CONTRIBUTIONS, THE CUSTODIAN BANK SHALL PURCHASE THE
MAXIMUM NUMBER OF CORPORATION SHARES THAT THE FUNDS ALLOCATED TO EACH
PARTICIPANT’S ACCOUNT MAY PURCHASE AT THE THEN-PREVAILING MARKET PRICES.  SUCH
PURCHASES MAY BE IN THE OPEN MARKET OR DIRECTLY FROM THE CORPORATION. 
CORPORATION SHARES SO ACQUIRED SHALL BE ALLOCATED TO THE RELEVANT PARTICIPANT’S
ACCOUNT.


 


B.            REINVESTED CASH DIVIDENDS.  ANY CASH DIVIDENDS PAID ON CORPORATION
SHARES ALLOCATED TO ANY PARTICIPANT’S ACCOUNT SHALL BE UTILIZED BY THE CUSTODIAN
BANK TO PURCHASE ADDITIONAL CORPORATION SHARES AT PRICES AND IN THE MANNER
SPECIFIED ABOVE.


 


C.            BOOK ENTRY.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE OR THE
PLAN ADMINISTRATOR, CORPORATION SHARES HELD UNDER THE PLAN SHALL BE HELD IN BOOK
ENTRY FORM, AND THE CUSTODIAN BANK OR ITS NOMINEE SHALL BE IDENTIFIED AS THE
OWNER THEREOF WHILE SUCH CORPORATION SHARES REMAIN IN THE PLAN.


 


SECTION VII - RIGHTS WITH RESPECT TO SHARES HELD IN PLAN

 

All rights accruing to an owner of record of Corporation Shares shall belong to
and be vested in the Participant for whose Account such Corporation Shares are
being held by the Custodian Bank, including, without limitation, the right to
receive all dividends payable in respect of such Corporation Shares, the right
to receive all notices of stockholders’ meetings, the right to vote and the
right to tender or refrain from tendering such Corporation Shares in response to
a tender offer.


 


SECTION VIII - WITHDRAWALS FROM PLAN


 


A.            IN-SERVICE WITHDRAWALS.  A PARTICIPANT MAY WITHDRAW ALL OR ANY
PORTION OF THE BALANCE OF HIS OR HER ACCOUNT FROM THE PLAN DURING THE
PARTICIPANT’S EMPLOYMENT.  UNLESS DETERMINED OTHERWISE BY THE COMMITTEE OR THE
PLAN ADMINISTRATOR, IF THE VALUE OF THE PARTICIPANT’S ACCOUNT AT THE TIME THE
IN-SERVICE WITHDRAWAL IS REQUESTED IS LESS THAN THE VALUE OF TEN CORPORATION
SHARES AT SUCH TIME, DISTRIBUTION WILL BE MADE TO THE PARTICIPANT IN CASH. 
OTHERWISE, THE PARTICIPANT MAY ELECT TO RECEIVE A DISTRIBUTION IN THE FORM OF
CASH OR CORPORATION SHARES.  ANY BROKERAGE COMMISSIONS INCURRED IN CONNECTION
WITH THE SALE OF CORPORATION SHARES TO FACILITATE A DISTRIBUTION SHALL BE
CHARGED TO THE PARTICIPANT’S ACCOUNT.  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE A MATCHING CONTRIBUTION WITH RESPECT TO ANY PAYROLL WITHHOLDING
CONTRIBUTIONS, SERVICE AWARD CONTRIBUTIONS AND/OR OTHER PERMITTED CONTRIBUTIONS
MADE DURING A CALENDAR QUARTER IF THE PARTICIPANT HAS MADE AN IN-SERVICE
WITHDRAWAL DURING SUCH QUARTER.

 

8

--------------------------------------------------------------------------------



 


B.            TERMINATION WITHDRAWALS.  A PARTICIPANT OR HIS OR HER
BENEFICIARY(IES) MUST SUBMIT AN APPLICATION TO WITHDRAW THE BALANCE OF HIS OR
HER ACCOUNT NOT LATER THAN NINETY DAYS AFTER THE PARTICIPANT’S EMPLOYMENT
TERMINATES DUE TO DEATH, DISABILITY, RETIREMENT, VOLUNTARY RESIGNATION,
INVOLUNTARY DISMISSAL OR ANY OTHER REASON, OR WITHIN NINETY DAYS AFTER THE
PARTICIPANT OR HIS OR HER LEGAL REPRESENTATIVE RECEIVES NOTICE THAT THE PLAN HAS
TERMINATED. A WITHDRAWAL APPLICATION WILL BE PROVIDED TO THE PARTICIPANT OR
BENEFICIARY(IES) UPON THE OCCURRENCE OF ANY OF THE AFOREMENTIONED
CIRCUMSTANCES.  THE APPLICATION MUST BE RETURNED TO THE CUSTODIAN BANK WITHIN
NINETY DAYS OF RECEIPT.  IF THE CUSTODIAN BANK DOES NOT RECEIVE A WITHDRAWAL
APPLICATION BY THE SPECIFIED DEADLINE, IT WILL DISTRIBUTE THE BALANCE OF THE
PARTICIPANT’S ACCOUNT TO THE PARTICIPANT OR HIS OR HER LEGAL REPRESENTATIVE IN
THE FORM OF WHOLE CORPORATION SHARES REGISTERED IN THE PARTICIPANT’S NAME;
PROVIDED, HOWEVER, THAT UNLESS DETERMINED OTHERWISE BY THE COMMITTEE OR THE PLAN
ADMINISTRATOR, IF THE VALUE OF THE PARTICIPANT’S ACCOUNT ON THE DATE OF
DISTRIBUTION IS LESS THAN THE VALUE OF TEN CORPORATION SHARES AT SUCH TIME, THE
DISTRIBUTION WILL BE MADE IN CASH.  IF THE CUSTODIAN BANK RECEIVES A WITHDRAWAL
APPLICATION BY THE SPECIFIED DEADLINE AND THE VALUE OF THE PARTICIPANT’S ACCOUNT
AT THE TIME THE TERMINATION WITHDRAWAL IS REQUESTED IS LESS THAN THE VALUE OF
TEN CORPORATION SHARES AT SUCH TIME, THEN UNLESS DETERMINED OTHERWISE BY THE
COMMITTEE OR THE PLAN ADMINISTRATOR, THE DISTRIBUTION WILL BE MADE IN CASH. 
OTHERWISE, THE PARTICIPANT OR HIS OR HER BENEFICIARY(IES) MAY ELECT TO RECEIVE A
DISTRIBUTION IN THE FORM OF CASH OR CORPORATION SHARES.


 


C.            FRACTIONAL SHARES AND BROKERAGE COMMISSIONS.  IN ALL CASES, CASH
WILL BE PAID IN LIEU OF FRACTIONAL CORPORATION SHARES.  ANY BROKERAGE
COMMISSIONS INCURRED IN CONNECTION WITH THE SALE OF CORPORATION SHARES TO
FACILITATE A DISTRIBUTION WILL BE CHARGED TO THE PARTICIPANT’S ACCOUNT.


 


D.            SPECIAL RULE APPLICABLE TO SECTION 16 INSIDERS. EXCEPT AS
OTHERWISE DETERMINED BY THE COMMITTEE, A SECTION 16 INSIDER SHALL NOT BE
PERMITTED TO RECEIVE A CASH DISTRIBUTION FROM THE PLAN, IF, WITHIN THE PREVIOUS
SIX MONTHS, HE OR SHE (OR ANY OTHER PERSON WHOSE TRANSACTIONS ARE ATTRIBUTED TO
THE SECTION 16 INSIDER UNDER SECTION 16 OF THE EXCHANGE ACT) EITHER (I) ACQUIRED
CORPORATION SHARES IN THE OPEN MARKET OR PURSUANT TO A PRIVATE TRANSACTION; OR
(II) MADE AN ELECTION UNDER THE PLAN (OR UNDER ANY OTHER PLAN SPONSORED BY THE
CORPORATION) THAT RESULTED IN AN ACQUISITION OF EQUITY SECURITIES OF THE
CORPORATION WITHIN THE MEANING OF THAT TERM UNDER SECTION 16 OF THE EXCHANGE
ACT.  THE COMMITTEE OR PLAN ADMINISTRATOR MAY MAKE SUCH OTHER RULES AS ARE
NECESSARY TO COMPLY WITH SECTION 16 OF THE EXCHANGE ACT, AS AMENDED FROM TIME TO
TIME.


 


SECTION IX - MISCELLANEOUS PROVISIONS


 


A.            DESIGNATION OF BENEFICIARY.  UPON BECOMING A PARTICIPANT OF THE
PLAN, EACH PARTICIPANT SHALL SUBMIT TO COMERICA INCORPORATED, HUMAN RESOURCES -
BENEFITS, COMERICA BANK TOWER, 1717 MAIN STREET, MC 6515, DALLAS, TEXAS 75201
(OR TO SUCH OTHER UNIT OR PERSON AS DESIGNATED BY THE COMMITTEE FROM TIME TO
TIME) A BENEFICIARY DESIGNATION FORM DESIGNATING ONE OR MORE BENEFICIARIES TO
WHOM THE BALANCE OF THE PARTICIPANT’S ACCOUNT  IS TO BE DISTRIBUTED IN THE EVENT
ASSETS REMAIN IN SUCH ACCOUNT AT THE TIME OF THE PARTICIPANT’S DEATH, OR BY WHOM
ANY RIGHTS OF THE PARTICIPANT, AFTER THE PARTICIPANT’S DEATH, MAY BE EXERCISED. 
A BENEFICIARY DESIGNATION

 

9

--------------------------------------------------------------------------------


 


FORM WILL BE EFFECTIVE ONLY IF IT IS SIGNED BY THE PARTICIPANT AND SUBMITTED
BEFORE THE PARTICIPANT’S DEATH.  ANY SUBSEQUENT BENEFICIARY DESIGNATION
FORM PROPERLY SUBMITTED WILL SUPERSEDE ANY PREVIOUS BENEFICIARY DESIGNATION
FORM SO SUBMITTED.  IF A PARTICIPANT DESIGNATES A SPOUSE AS A BENEFICIARY, SUCH
DESIGNATION SHALL AUTOMATICALLY TERMINATE AND BE OF NO EFFECT FOLLOWING THE
DIVORCE OF THE PARTICIPANT AND SUCH INDIVIDUAL, UNLESS RATIFIED IN WRITING
POST-DIVORCE.

 

If the primary Beneficiary shall predecease the Participant or the primary
Beneficiary and the Participant die in a common disaster under such
circumstances that it is impossible to determine who survived the other, the
balance of the Participant’s Account shall be distributed to the alternate
Beneficiary(ies) who survive(s) the Participant in accordance with this Plan. If
there are no alternate Beneficiaries living or in existence at the date of the
Participant’s death, or if the Participant has not submitted a valid Beneficiary
Designation Form to the Corporation, the balance of the Participant’s Account
shall be distributed in accordance with the terms of the Plan to the legal
representative for the benefit of the Participant’s estate.

 

The Corporation reserves the right to distribute the balance of a Participant’s
Account to his or her estate notwithstanding the designation of a Beneficiary,
if the Corporation is unable to locate the Beneficiary, a dispute arises among
Beneficiaries or under any other circumstances the Corporation deems
appropriate.


 


B.            WITHHOLDING OF TAXES.  THE CORPORATION SHALL WITHHOLD FROM ANY
AMOUNTS PAYABLE TO THE PARTICIPANT ALL FEDERAL, STATE, CITY, OR OTHER TAXES
AND/OR OTHER AMOUNTS AS LEGALLY REQUIRED BY REASON OF PARTICIPANT’S
PARTICIPATION IN THIS PLAN.


 


C.            EXPENSES.  ALL CHARGES OF THE CUSTODIAN BANK, THE COST OF
MAINTENANCE OF THE ACCOUNTS OF PARTICIPANTS, THE PURCHASE OF CORPORATION SHARES,
AND THE COST OF TRANSFERRING CORPORATION SHARES TO THE PARTICIPANTS AND
BENEFICIARIES SHALL BE BORNE BY THE CORPORATION; PROVIDED, HOWEVER, THAT
BROKERAGE CHARGES INVOLVED IN THE SALE OF CORPORATION SHARES, IF ANY, SHALL BE
CHARGED TO THE RELEVANT PARTICIPANT’S ACCOUNT.


 


D.            COMPLIANCE WITH LEGAL REQUIREMENTS.  THE CORPORATION SHALL BE
BOUND BY ALL APPLICABLE LAWS IN OPERATING THIS PLAN AND SHALL ADMINISTER AND
INTERPRET THIS PLAN IN ACCORDANCE WITH LEGAL REQUIREMENTS.

 

10

--------------------------------------------------------------------------------


 


E.             AMENDMENT, TERM AND TERMINATION.  THE COMMITTEE RESERVES THE
RIGHT TO AMEND AND/OR RESTATE THE PLAN AT ANY TIME OR TO TERMINATE THE PLAN. 
THE PLAN SHALL CONTINUE INDEFINITELY UNTIL TERMINATED BY THE COMMITTEE.


 


SECTION X - EFFECTIVE DATE OF PLAN

 

This amendment and restatement of the Plan will be effective as of December 31,
2008.

 

11

--------------------------------------------------------------------------------
